UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



 Consolidated Case Nos. 01-60051, 01-60052, 01-60053, 01-60054,
  01-60055, 01-60056, 01-60057, 01-60058, 01-60059, 01-60060,
  01-60061, 01-60062, 01-60063, 01-60064, 01-60239, 01-60240,
                  01-60241, 01-60242, 01-60259



BANK ONE, N.A.,

                                                Plaintiff-Appellee,


                              VERSUS


BESSIE LAKE, ROBBIE HAYMER, CALVIN EPPS, WILLIE JONES, OSCAR
MCDONALD, BOBBIE HARRIS; DIANE HARRIS, GEORGE BEACHAM; JOYCE
BEACHAM, BARRY BLACKSTONE; TERESA BLACKSTONE, CLARENCE COATES,
SHIRLEY EVANS, TANYA GEORGE; BARRY GEORGE, MABLE GRIFFIN, MARY
MEEKS, WILLIE COOK, MARY BUCHANAN, PHILOMENA COWEN, CHARLES
MALLETT, HENRY HORTON AND MINNIE DONALDSON,

                                              Defendants-Appellants.




          Appeals from the United States District Court
             For the Southern District of Mississippi
                    ( 5:00-CV-227-BN, et al )
                          April 5, 2002


Before REAVLEY, HIGGINBOTHAM and PARKER, Circuit Judges.

PER CURIAM:*

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                               -1-
      Appellants challenge the district court’s ruling granting Bank

One’s Motions to Compel Arbitration and denying their motions for

joinder and dismissal, discovery, and abstention.         After hearing

oral arguments, and considering the briefs and record excepts, the

judgments of the district court granting Bank One’s Motions to

Compel Arbitration and denying the Appellant’s motions for joinder

and   dismissal,   discovery,   and    abstention   are   affirmed   for

essentially the reasons stated in our opinion in Bank One, N.A. v.

Boyd, 00-60805, and the reasons stated by the district court in its

January 2, 2001, opinion in Bank One, N.A. v. Coates, 3:00-cv-

671LN.

      AFFIRMED.




                                 -2-